The opinion in this case involves very serious questions, growing out of the construction of recent Acts of the *Page 462 
Legislature. These Acts are far reaching, involving wide changes in the rules of procedure in the trial of criminal cases. Owing to the rush of work and the rapidity with which cases are being disposed of I have not been able to give the matters involved such consideration as their gravity demand. Before agreeing to the construction sought to be placed on these statutes by my brethren I desire to investigate more fully, therefore, in this case I do not express any conclusion, but will investigate the questions, and when my conclusion is fully reached will so write. The questions involved are of too serious a nature to be decided without the fullest and maturest consideration.
                          ON REHEARING.                        February 4, 1914.